DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In independent Claim 1, the specific limitations “generating a light-emitting diode (LED) distribution density for each one of the color channels based on the flux ratios of the color channels, the LED distribution density corresponding to positional density of the color LEDs of each of the color channels on the circuit board; generating linear patterns of LEDs for the color channels on the circuit board by generating a linear pattern of LEDs at the LED distribution density for each one of the color channels; and interweaving the linear patterns of LEDs for the color channels, on the circuit board, into 
	Claims 2-7 are also allowable at least due to their dependencies from Claim 1.
	In independent Claim 8, the specific limitations “means for determining a maximum flux ratio for each one of the color channels according to the computed flux ratios; means for determining a minimal density of each one of the color channels according to the maximum flux ratio and a unit distance on the circuit board to produce a linear pattern of LEDs on the circuit board at the minimal density for each one of the color channels, the minimal density of each one of the color channels corresponding to a minimal positional density of the color LEDs of each of the color channels on the circuit board; and means for overlaying the linear pattern of each one of the color channels, on the circuit board, into a single line by overlapping and shifting the linear pattern of each one of the color channels to produce the linear layout of the LEDs on the circuit board having multiple color channels,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claims 9-11 are also allowable at least due to their dependencies from Claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2017/0162547 (“Bergmann”) relates to solid state light fixtures having separate blue-shifted-yellow/green and blue-shifted-red emitters.  See Fig. 19, in particular.
	U.S. Patent Publication No. 2015/0230409 (“Nicole”) relates to a horticulture lighting system.  See Figs. 1d-f and paragraph [0069], in particular.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844